Exhibit 10.1 THIRD AMENDMENT TO SYNDICATED FACILITY AGREEMENT dated as of February 17, 2017 among CIVEO CORPORATION, CIVEO U.S. HOLDINGS LLC, CIVEO CANADA INC., CIVEO PREMIUM CAMP SERVICES LTD., CIVEO PTY LIMITED and CIVEO MANAGEMENT LLC, as Borrowers THE LENDERS NAMED HEREIN, ROYAL BANK OF CANADA, as Administrative Agent, U.S. Collateral Agent, Canadian Administrative Agent, Canadian Collateral Agent and an Issuing Bank, and RBC EUROPE LIMITED, as Australian Administrative Agent, Australian Collateral Agent and an Issuing Bank RBC CAPITAL MARKETS, 1 as Lead Arranger and Sole Bookrunner 1 RBC Capital Markets is the global brand name of the corporate and investment banking business of Royal Bank of Canada and its affiliates. THIRD AMENDMENT TO SYNDICATED FACILITY AGREEMENT THIS THIRD AMENDMENT TO SYNDICATED FACILITY AGREEMENT (this “ Third Amendment ”), dated as of February 17, 2017, is among CIVEO CORPORATION, a corporation incorporated under the laws of the Province of British Columbia (the “ Parent Borrower ”), CIVEO U.S. HOLDINGS LLC, a Delaware limited liability company (formerly Civeo USA Corp., a Delaware corporation) (the “ Original U.S. Borrower ”), CIVEO MANAGEMENT LLC, a Delaware limited liability company (together with the Original U.S. Borrower, the “ U.S. Borrowers ”), CIVEO CANADA INC., a corporation amalgamated under the laws of the Province of Alberta (the “ Canadian Parent ”), CIVEO PREMIUM CAMP SERVICES LTD., a corporation amalgamated under the laws of the Province of Alberta (“ Civeo Premium ” and, together with the Canadian Parent, the “ Canadian Borrowers ”), CIVEO PTY LIMITED ACN , an Australian proprietary limited company (the “ Australian Borrower ” and, together with the Parent Borrower, the U.S. Borrowers and the Canadian Borrowers, the “ Borrowers ”), certain subsidiary guarantors of the Borrowers party hereto, the Lenders party hereto (the “ Lenders ”), the Issuing Banks, the Swing Line Lenders, the ROYAL BANK OF CANADA, as administrative agent for the U.S. Lenders, as U.S. collateral agent for the Lenders, as administrative agent for the Canadian Lenders and as Canadian collateral agent for the Lenders, and RBC EUROPE LIMITED, as administrative agent for the Australian Lenders and as Australian collateral agent for the Lenders. R E C I T A L S A.The Borrowers, the Agents and the Lenders are parties to that certain Syndicated Facility Agreement, dated as of May 28, 2014 (as amended by the First Amendment to Syndicated Facility Agreement dated as of May 13, 2015 and the Second Amendment to Syndicated Facility Agreement dated as of February 18, 2016, the “ Credit Agreement ” and, as amended by this Third Amendment, the “ Amended Credit Agreement ”), pursuant to which the Lenders have made certain loans to and other extensions of credit on behalf of the Borrowers. B.The Borrowers, the Agents, the Issuing Banks, the Swing Line Lenders and the Lenders desire to amend certain provisions of the Credit Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Defined Terms . Each capitalized term used herein but not otherwise defined herein has the meaning given such term in the Amended Credit Agreement. Unless otherwise indicated, all article and section references in this Third Amendment refer to articles and sections of the Amended Credit Agreement. Section 2. Amendments to Credit Agreement . Effective as of the Third Amendment Effective Date, the Credit Agreement is hereby amended as follows: (a) The definition of “Applicable Percentage” is amended in its entirety to read as follows: “ Applicable Percentage ” shall mean, for any day, with respect to any Eurocurrency Loan, ABR Loan, B/A Loan, Canadian Prime Rate Loan, U.S. Base Rate Loan, BBSY Rate Loan or the Commitment Fee, the applicable percentage set forth below under the applicable caption, based upon the Leverage Ratio as of the relevant date of determination: Leverage Ratio Eurocurrency/BBSY Rate/B/A Spread ABR, Canadian Prime Rate and U.S. Base Rate Spread Commitment Fee Percentage Category 1 2.25% 1.25% 0.51% Less than 2.00 to 1.00 Category 2 2.50% 1.50% 0.56% Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00 Category 3 2.75% 1.75% 0.62% Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00 Category 4 3.00% 2.00% 0.68% Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00 Category 5 3.50% 2.50% 0.79% Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00 Category 6 4.00% 3.00% 0.90% Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00 Category 7 4.50% 3.50% 1.01% Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00 Category 8 5.00% 4.00% 1.13% Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00 Category 9 5.50% 4.50% 1.24% Greater than or equal to 5.50 to 1.00 2 Each change in the Applicable Percentage resulting from a change in the Leverage Ratio shall be effective with respect to all Loans and Letters of Credit outstanding on and after the date of delivery to the Administrative Agent of the financial statements required by Section5.04(a) or (b) and the Compliance Certificate required by Section5.04(c), respectively, indicating such change until the date immediately preceding the next date of delivery of such financial statements indicating another such change; provided , however , that at any time during which the Parent Borrower has failed to deliver when due the financial statements required by Section5.04(a) or (b) and the Compliance Certificate required by Section 5.04(c), respectively, the Leverage Ratio shall be deemed to be in Category 9 for purposes of determining the Applicable Percentage. Notwithstanding the foregoing, as of the Third Amendment Effective Date, the Applicable Percentage shall be based on the Leverage Ratio reflected in the most recently delivered financial statements required by Section 5.04(a) or (b) and the Compliance Certificate required by Section5.04(c), respectively. (b) The last sentence of the definition of “Australian Revolving Commitment” is amended in its entirety to read as follows: The aggregate amount of the Australian Revolving Commitments as of the Third Amendment Effective Date (subsequent to the reduction of the Australian Revolving Commitments pursuant to Section 2 of the Third Amendment) is $85,000,000. (c) The last sentence of the definition of “Canadian Tranche A Revolving Commitment” is amended in its entirety to read as follows: The aggregate amount of the Canadian Tranche A Revolving Commitments as of the Third Amendment Effective Date (subsequent to the reduction of the Canadian Tranche A Revolving Commitments pursuant to Section 2 of the Third Amendment) is $90,000,000. (d) The last sentence of the definition of “Canadian Tranche B Revolving Commitment” is amended in its entirety to read as follows: The aggregate amount of the Canadian Tranche B Revolving Commitments as of the Third Amendment Effective Date (subsequent to the reduction of the Canadian Tranche B Revolving Commitments pursuant to Section 2 of the Third Amendment) is $60,000,000. 3 (e) The definition of “EBITDA” is amended in its entirety to read as follows: “
